OFFICE    OF    THE       ATTORNEY     GENERAL   OF   TEXAS
                                       AUSTIN




Boa. T. m. Triable
?&l-atAmirtant
bpartmllt or lmlo8tlon
hutin,   WXU
lhu, Slrl                          opinlcm no. o-7217




            Your 1eAxir        OS P
on the above wbjeot readr




                                 yew8 theLu.uag In-
                                let has hd ita own tax
                                county collector to collect
                             Under thl8 Fhi.ll
                                             the school
                           a valuation on the pzopertg of
                           w; of its trut value vl?rlcf:
                                                       YnE.30,:
                  t2a.nthe value used by the county and str.ts
     on the    csxc     prqerty.
    SOhOlutiSSJ   SS-h   ocbr    tS mlntalnaooowdi~




                          Iasetb       ~uwmw-oolle8tor
    tOUSSUwdOOllOOttlWkUhOOltU~tbbUIS
    or OOMPH
          rurutia0        ud    at   the $1.50 nw.




          In snswrlag this qubstlon,tbb bpertmsnt held oe
fOllW81
         'ZZm County SuprInteii&nttsletter above
    quotedreveslu them vill ts 8 rll&lt inaroeae in
    revelallthis yew over that of last         This in-
    c~ba~d (Used on lC@I oollectlon) vIf-1 remit from
    t!-arclw In tlm tax rata on fim reduoed vc.luotl~m.
    10 vlev of these Saatu, It is t'a oplnlm of this
    es$mrtwnt thstthe   tsx rsluetioaoi Mid sohool
    dlrtrlat vu not ra&aoed ‘la order to UhW bud@Jtexy
             keltheris Its ellgibilltyfor equ3irath-i
sloa.T.n.Trlmuo-      Psg.4


          VthsplvpmdpluluftbLul~1ndeJpsaQat~001
Dirtriot Is follousdsnd tb stmunt of tam dus U-m tlwtrlot
show by the cuattyro~ for1946 is &uutst~  tbamouat   of
tues bu, tbdIstrIot as showntgths texrolls ofths dietriot
forlg45,w   m aotpqwse     to uy that th vsluat:oAn tar
1st46hswttotbsearseusod       thsoffwtaluhiohwuldbeto
                     sIaoe~utIoaorths~iahavlng
                   sususse~ths        Cowttyusosswvu          its val-




                                              Signsal
                                  w          8. n. raQ8urIn
                                                   ksIstant